DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, and 13 of U.S. Patent No. 10,833,625 B2. It is clear that all the elements of the application claims 1, 5-7, and 13 are found in patented claims 1, 2, 10, 11, and 13.  The only difference between pending claims 1, 5-7, and 13 and patented claims 1, 2, 10, 11, and 13 lie in the fact that the already patented claims include many more elements and is thus much more specific (narrow) than the pending claims.  Thus the invention of patented claims 1, 2, 10, 11, and 13 are in effect a “species” of the “generic” invention of pending claims 1, 5-7, and 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since pending claims 1, 5-7, and 13 are anticipated by patented claims 1, 2, 10, 11, and 13 they are not patentably distinct from the patented claims. See the comparison below for detail analysis:
Claims of instant application
Claim 1. A fan assembly, comprising: a fan comprising a maximum structural speed limit; a motor coupled to the fan, wherein the motor comprises a maximum rated speed that is greater than the maximum structural speed limit of the fan; a variable frequency drive (VFD) coupled to the motor; and a controller configured to operate the VFD, based on supplied input indicative of the maximum structural speed limit, such that the VFD maintains an operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan by altering power supplied to the motor during operation of the motor.



Claim 5. The fan assembly of claim 1, wherein the motor is an alternating current (AC) induction motor.


Claim 6. The fan assembly of claim 1, wherein the controller is configured to operate the VFD, such that the VFD maintains the operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan by altering a voltage or a current supplied to the motor during operation of the motor.

Claim 7. The fan assembly of claim 1, wherein the controller is configured to operate the VFD, such that the VFD maintains the operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan by altering a frequency of current 

Claim 13. A fan assembly, comprising: a fan comprising a maximum structural speed limit; a variable frequency drive (VFD) coupled to an alternating current (AC) induction motor having a maximum rated speed that is greater than the maximum structural speed limit of the fan; and a controller configured to receive a supplied input indicative of one or more operational settings of the fan assembly, the one or more operational settings including an indication of the maximum structural speed limit of the fan, wherein the controller is configured to operate the VFD based on the supplied input to maintain an operational speed of the AC induction motor to be less than or equal to the maximum structural speed limit of the fan by altering power 








Claims of US Patent 10,833,625
Claim 1. 1. A fan assembly, comprising: a fan; a motor coupled to the fan; a variable frequency drive (VFD) coupled to the motor, wherein the motor comprises a maximum rated speed, the maximum rated speed is greater than a maximum structural speed limit of the fan; a user interface configured to receive a user input indicative of the maximum structural speed limit of the fan; and a controller configured to operate the VFD based on the user input, such that the VFD maintains an operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan by altering an amount of current of electricity supplied to the motor during operation of the motor
 



Claim 2, The fan assembly of claim 1, wherein the motor is an alternating current (AC) induction motor.


Claim 10. The fan assembly of claim 1, wherein the controller is configured to operate the VFD, such that the VFD maintains the operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan by altering a voltage of the electricity supplied to the motor during operation of the motor.

Claim 11. The fan assembly of claim 1, wherein the controller is configured to operate the VFD, such that the VFD maintains the operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan by altering a frequency of the electricity 

Claim 13. A fan assembly, comprising: a fan; a variable frequency drive (VFD) coupled to an AC induction motor, wherein the AC induction motor comprises a maximum rated speed, the maximum rated speed is greater than a maximum structural speed limit of the fan; and a controller comprising a user interface configured to receive a user input indicative of one or more operational settings of the fan assembly, the one or more operational settings comprises the maximum structural speed limit of the fan, and the controller is configured to operate the VFD based on the user input to maintain an operational speed of the AC induction motor to be less than or equal to the maximum structural speed limit of the fan by altering an amount of current of electricity supplied to the motor during operation of the motor.











Conclusion
(No prior art rejection was made during time of the examination. The claims have been rejected under Double Patenting as indicated above)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846